Citation Nr: 1131833	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder, referred to as both "emotional problems" and posttraumatic stress disorder (PTSD), and if so, whether service connection many be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

A review of the record reflects that the Veteran was denied service connection for a psychiatric disorder referred to as "emotional problems" in April 1997.  As the record reflects that the Veteran is currently seeking service connection for the same psychiatric symptomology, the Board has rephrased the issue on appeal as a claim to reopen.

The record also reveals that when reporting his service-related PTSD stressors, the Veteran also has reported injuring himself on a tank hatch lid and experiencing related headaches and neck pain thereafter, as reflected in a January 2008 statement of record.  Accordingly, the Board finds that a service connection claim for the residual disabilities resulting from this in-service injury has been raised, and the claim is hereby REFERRED to the RO for further development.  

The Board further finds that the issue of entitlement to a TDIU has been raised by the record, as reflected in an April 2011 letter from the Veteran's treating VA psychologist who reports that the Veteran is unemployable due to his PTSD symptoms.  Accordingly, the issue of TDIU is also REFERRED to the RO for further development.


FINDINGS OF FACT

1.  In a rating decision issued in April 1997, the RO denied service connection for an acquired psychiatric disorder, referred to as "emotional problems."  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since April 1997 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran is currently-diagnosed with PTSD based upon his reported in-service stressors, including exposure to mortar fire.

4.  The evidence of record corroborates the Veteran's account of exposure to mortar fire during the first half of 1970, at which time he received a shrapnel wound, and the Board finds the Veteran to be a credible historian.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, referred to as emotional problems and PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's service connection claim, as well as the underlying merits of this claim, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claims to Reopen

In April 1997, the RO denied service connection for an acquired psychiatric disorder, referred to as "emotional problems," and this decision became final after the Veteran failed to appeal the denial of the claim.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As reflected in the rating decision issued in April 1997, the RO initially denied the Veteran's claim because the evidence of record failed to show that the Veteran had a currently-diagnosed psychiatric disorder that had its onset in or was otherwise related to service.  The RO noted that the Veteran's service and post-service treatment records failed to reflect any treatment for or a diagnosis of a psychiatric disorder.  

Evidence associated with the Veteran's claims file since the issuance of this rating decision includes VA treatment records, which show that the Veteran has been diagnosed with PTSD based on his reported in-service stressors.  Given that this newly submitted evidence confirms that the Veteran has a currently-diagnosed psychiatric disorder, the Board finds that this evidence directly relates to unestablished facts necessary to reopen the Veteran's claim.  The Veteran has also provided testimony about his psychiatric problems and his in-service stressors and lay evidence is presumed credible for the limited purpose of reopening a claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  As such, the Board finds that the evidence that has been submitted since 1997 is both new and material, and the Veteran's claim is reopened. 

Reopened Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.

To establish entitlement to service connection for PTSD a veteran must provide:    (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Additionally, pursuant to the recently enacted 38 C.F.R. § 3.304(f)(3), the credible supporting evidence that the claimed in-service stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).

As referenced above, the record reflects that the Veteran has a current diagnosis of PTSD related to his reported in-service stressors.  For example, in February 2007,  the Veteran was seen by VA mental health at which time he reported exposure to traumatic in-service events, including exposure to mortar fire and witnessing the injuries and death of others.  The Veteran was diagnosed with PTSD that was combat related.  Subsequent treatment records, as well as an April 2011 letter authored by the Veteran's treating psychologist, continue to diagnose the Veteran with PTSD, and the doctors have continued to link the Veteran's PTSD to his reported in-service experiences.  Thus, the first two requirements for establishing service connection for PTSD, medical evidence diagnosing PTSD and a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor, have been met.   See 38 C.F.R. § 3.304(f).  

With regard to the third element, the Board finds that the evidence of record corroborates one of the Veteran's reported in-service stressors.  The Veteran has reported that during the first half of 1970, while serving in the Republic of Vietnam, he received minor injuries from shell fragments during a mortar attack.  Research conducted by the RO revealed that in April 1970, an element of the Veteran's battalion (2d Battalion, 32nd Artillery) received light mortar fire, causing very light U.S. casualties and no fatalities.  This documented incident is consistent with the timeline provided by the Veteran.  Moreover, while the Veteran's service treatment records do not specifically reference his reported shrapnel wound injury, a photograph submitted by the Veteran show him as a young man, dressed in his service uniform, with a bandaged leg, and the Veteran explained that his right leg had been injured by a mortar round.  Additionally, at his hearing before the Board, the Veteran showed a scar on his right arm which he reported was the result of a shrapnel wound, and he explained that this was a different injury than the right arm scar that was the result of a childhood injury.  

A review of the record bolsters the Veteran's credibility as a reliable historian, as his reported symptomatology and in-service experiences have remained consistent over time.  But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  In that regard, the Board notes that the Veteran has reported experiencing PTSD since soon after his discharge from service, and the record corroborates his report.  A May 1989 VA treatment record, created many years before the Veteran first sought service connection for a psychiatric disorder, reflects the Veteran's report that he had experienced unexplained nervousness much more easily since his Vietnam service, and that his nervousness had greatly increased during periods of stress.  During a 1997 psychiatric examination conducted for VA purposes, the Veteran again reported experiencing psychiatric symptoms since soon after his discharge from service, including hyperarousal as evidenced by an incident soon after service in which he attempted to strangle his mother when she startled him while he was sleeping.  During the examination, the Veteran also reported in-service PTSD stressors that were largely similar to the stressors he reported in conjunction with his more recent PTSD claim.  

Furthermore, during the Veteran's 2011 Board hearing, the Veteran's spouse recounted the post-discharge incident in which the Veteran attempted to harm his mother when she startled him while he was sleeping, as well as the Veteran occasionally choking her while he was sleeping on account of nightmares soon after their 1972 marriage.  

Additionally, the Board did not observe anything at the Veteran's hearing that would call his credibility into question in anyway.  The Veteran's testimony was straight forward and direct, and he displayed no aversion to discussing tough questions.  Moreover, his testimony before the Board was consistent with the evidence of record in his claims file. 

Thus, given the Veteran's current PTSD diagnosis, which was predicated upon his reported in-service stressors, including exposure to mortar fire, coupled with the evidence of record corroborating the Veteran's exposure to this stressful event while in service, the Board finds that a basis for granting service connection for PTSD has been presented.  Accordingly, the Veteran's appeal is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, referred to as both "emotional problems" and PTSD, is reopened. 

Service connection for PTSD is granted.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


